                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

TAMARA BROWN,                                                                        PLAINTIFF

V.                                                                          NO. 3:19CV144-M-P

JOSEPH K. SHLEWEET, DDS, PLLC AND
MINA A. ZAKI, DDS,                                                                DEFENDANTS



                          MEMORANDUM OPINION AND ORDER
       This cause comes before the Court on Defendants’ motion to dismiss for lack of subject

matter jurisdiction. The Court, having reviewed the motion, the parties' submissions, the

complaint, and applicable authority, is now prepared to rule.

                              Factual and Procedural Background
       Plaintiff Tamara Brown received dental care and treatment at The Smile Center of

Southaven in Southaven, Mississippi between February 13, 2019 and April 18, 2019. On July 1,

2019, Plaintiff initiated an action in the Northern District of Mississippi against Defendants Mina

A. Zaki, DDS (Zaki) and Joseph K. Shleweet, DDS, PLLC (Shleweet PLLC). Plaintiff alleges

that Zaki’s use of dental crown cement caused her to be sick and suffer great pain in the body

and anguish of mind. Plaintiff alleges that her pain and medical expenses were directly and

proximately caused by Defendants.

                                       Standard of Review
       A Rule 12(b)(1) motion “allow[s] a party to challenge the subject matter jurisdiction of

the district court to hear a case.” Ramming v. U.S., 281 F.3d 158, 161 (5th Cir. 2001). If the court

determines that it “lacks the statutory or constitutional power to adjudicate the case,” then the

court may properly dismiss the claim. Home Builders Assn'n v. City of Madison, Miss., 143 F.3d


                                                 1
1006, 1010 (5th Cir. 1998). The court may base its consideration on (1) the complaint alone; (2)

the complaint supplemented by undisputed facts; or (3) the complaint supplemented by

undisputed facts plus the court's resolution of disputed facts. Montez v. Dep’t of Navy, 392 F.3d

147, 149 (5th Cir. 2004).

       In deciding a Rule 12(b)(1) motion, the first determination the court must make is

whether the motion is a facial or a factual attack. A facial attack is one premised solely on the

complaint and requires the court “merely to look to the sufficiency of the allegations in the

complaint because they are presumed to be true.” Paterson v. Weinberger, 644 F.2d 521, 523

(5th Cir. 1981). A factual attack, on the other hand, challenges the existence of subject matter

jurisdiction in fact, irrespective of the pleadings, and matters outside the pleadings, such as

testimony and affidavits, are considered. Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511

(5th Cir. 1980). No presumptive truthfulness attaches to the plaintiff's allegations, and the court

can decide disputed issues of material fact in order to determine whether it has jurisdiction to

hear the case. Montez, 392 F.3d at 149.

                                             Discussion
       Defendants argue that this Court should grant their motion to dismiss for lack of subject

matter jurisdiction.

A. Subject Matter Jurisdiction

       Plaintiff’s complaint alleges subject matter jurisdiction based on diversity of citizenship.

Defendants argue there is no diversity. Defendants support their argument by citing six

documents that challenge diversity. First, Defendants indicate that the Plaintiff identified her

home address as Desoto County, Mississippi on her civil cover sheet. (Doc. 1-5, 07/01/2019, Ex.

A.) Second, in her complaint, Plaintiff states she lives in Desoto County, Tennessee, a


                                                  2
nonexistent county in Tennessee. (Complaint, Doc. 1, 07/01/2019, Ex. B.) Third, Plaintiff

possesses a Mississippi driver’s license. (Ex. C.) Fourth, in Defendant Zaki’s affidavit, he states

he is a resident of Tennessee. (Ex. D.) Fifth, Defendant Shleweet PLLC is a limited liability

company organized under the laws of the State of Mississippi. (Ex. E.) Sixth, Joseph Shleweet’s

affidavit indicates that Joseph Shleweet is a resident of DeSoto County, Mississippi. (Ex. E.)

        Federal district courts have original subject matter jurisdiction over all civil cases where

the amount in controversy exceeds $75,000, exclusive of interest and costs, and is between

citizens of different states. 28 U.S.C. § 1332(a). Federal common law determines whether a party

is a citizen of a state for purposes of diversity jurisdiction. 28 U.S.C.A. § 1332. The citizenship

of a limited liability company “is determined by the citizenship of all of its members.” Harvey v.

Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

        The district court has “wide, but not unfettered, discretion to determine what evidence to

use in making its determination of jurisdiction.” Preston v. Tenet Healthsystem Mem. Med. Ctr.,

Inc., 485 F.3d 804, 817 (5th Cir. 2007) (citing Coury v. Prot, 85 F.3d 244, 249 (5th Cir. 1996). In

making such an assessment, the court may look at any record evidence, receive affidavits and

deposition testimony, and hear live testimony concerning the citizenship of parties. Coury, 85

F.3d at 249. Factors to consider include in what state the party exercises political rights, pays

taxes, owns real and personal property, has licenses, maintains bank accounts, belongs to

churches and organizations, has employment, and maintains a home. Id. at 251 (emphasis

added). A party's statement of intent is relevant in determining domicile, but is given little weight

if it conflicts with the objective facts. Id.

        “When jurisdiction depends on citizenship, citizenship should be distinctly and

affirmatively alleged.” Stafford v. Mobil Oil Corp., 945 F.2d 803, 804 (5th Cir. 1991). This

                                                  3
Court observes, however, that “failure to allege facts establishing jurisdiction need not prove

fatal to a complaint.” Whitmire v. Victus Ltd., 212 F.3d 885, 887 (5th Cir. 2000). Pursuant to 28

U.S.C. § 1653, “[d]efective allegations of jurisdiction may be amended, upon terms, in trial or

appellate courts.” 28 U.S.C. § 1653. This statute “is to be broadly construed to avoid dismissals

of actions on purely ‘technical’ or ‘formal’ grounds.” Whitmire, 212 F.3d at 887. Nevertheless,

where the record does not indicate that diversity in all probability exists, the Court may deny an

opportunity to amend. See McGovern v. Am. Airlines, Inc., 511 F.2d 653, 654 (5th Cir. 1975).

        The Court finds that Defendants’ motion is a factual attack because Defendants rely on

matters outside the pleadings to support their Rule 12(b)(1) motion. Defendants rebut Plaintiff’s

claim that she is a resident of DeSoto County, Tennessee. Defendants assert that there is no

known Desoto County, Tennessee and cite Plaintiff’s identification of her home address as

Desoto County, Mississippi on her civil cover sheet. Defendants claim that Plaintiff’s driver’s

license, which lists her address in Southaven, Mississippi, reveals Plaintiff to be a resident

citizen of DeSoto County, Mississippi. Defendants rely on both the affidavit of Defendant Zaki

that he is a resident citizen of Tennessee and the affidavit of Joseph Shleweet that he is a resident

citizen of Mississippi and is a member of Defendant Shleweet PLLC.

        The record fails to indicate that the Court can exercise diversity jurisdiction over this

case. DeSoto County, Tennessee does not exist, and the Plaintiff indicated that her home address

is Desoto County, Mississippi on her civil cover sheet. Plaintiff’s driver’s license (a Mississippi

license that lists a Southaven, Mississippi address) establishes in all probability that Plaintiff is a

citizen of Mississippi for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a).

        The affidavit of Joseph Shleweet establishes in all probability that Joseph Shleweet is a

resident citizen of Mississippi and is a member of Defendant Shleweet PLLC. Thus, Defendant

                                                   4
Shleweet PLLC is a citizen of Mississippi for purposes of diversity jurisdiction under 28 U.S.C.

§ 1332(a). Because Plaintiff and Defendant are citizens of the same state, there is no diversity.

       Moreover, the affidavit of Defendant Zaki establishes in all probability that Defendant

Zaki is a citizen of Tennessee for purposes of diversity jurisdiction under 28 U.S.C. § 1332(a).

Even if Plaintiff was able to establish that she herself is a resident citizen of Tennessee, diversity

would not exist because Defendant Zaki is a resident citizen of Tennessee.

       Having reviewed the record and affidavits submitted by the Defendants, there is no

indication that diversity in all probability exists. Accordingly, Plaintiff will not be allowed an

opportunity to amend her complaint.

                                                 Conclusion
       Therefore, this Court GRANTS Defendants’ motion to dismiss pursuant to Rule 12(b)(1)

of the Federal Rules of Civil Procedure.

       SO ORDERED, this, the 24th day of September 2019.


                                               /s/ MICHAEL P. MILLS
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI




                                                  5
